Case: 14-11021      Document: 00513266204         Page: 1    Date Filed: 11/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 14-11021                                FILED
                                                                          November 10, 2015
                                                                             Lyle W. Cayce
JAMES BELL MCCOY, SR.,                                                            Clerk

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:09-CV-405


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       James Bell McCoy, Texas prisoner # 1299701, was convicted of
aggravated sexual assault of a child and was sentenced to 35 years in prison.
McCoy filed an appellate brief challenging the district court’s denial of his
second motion to recuse a district judge.
       To the extent that the brief could be construed as a motion for a certificate of
appealability (COA), this court has previously held that a COA is not required



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11021     Document: 00513266204        Page: 2   Date Filed: 11/10/2015


                                  No. 14-11021

to appeal the denial of a motion to recuse. See Trevino v. Johnson, 168 F.3d
173, 176-78 (5th Cir. 1999). A COA is therefore unnecessary.
      The denial of a motion to recuse is reviewed for abuse of discretion.
Matassarin v. Lynch, 174 F.3d 549, 571 (5th Cir. 1999). McCoy only sets forth
conclusional allegations that the district court judge was biased. Moreover, to
the extent that McCoy relies on adverse judicial rulings to support his
argument that the district court judge should be recused, adverse judicial
rulings alone do not support an allegation of bias or partiality. See Liteky v.
United States, 510 U.S. 540, 555 (1994). Thus, McCoy has not shown that the
district court abused its discretion in denying the motion to recuse.            See
Matassarin, 174 F.3d at 571. Accordingly, a COA is DENIED as unnecessary,
and the district court’s order denying McCoy’s motion to recuse is AFFIRMED.
Furthermore, McCoy is WARNED that future frivolous or repetitive filings
may result in the imposition of sanctions, including dismissal, monetary
sanctions, and restrictions on his ability to file pleadings in this court or any
other court subject to this court’s jurisdiction.




                                         2